Citation Nr: 1016287	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  96-41 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased evaluation for gout, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from January 1973 to August 
1980, and from May 1982 to November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In October 2003, the Veteran testified before a Veteran Law 
Judge sitting at the Central Office.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.  In November 2006, the Board sent a letter to the 
Veteran notifying him that the Veterans Law Judge who 
conducted the hearing is no longer employed by the Board. In 
response to the inquiry from the Board, the Veteran indicated 
that he did not want an additional hearing.

The Board notes that the RO, in an August 1999 rating 
decision, granted service connection and assigned a 10 
percent evaluation for bilateral pes planus (flat feet) with 
right calcaneal spur.  

In July 2004, the Board denied the Veteran's claim for an 
evaluation in excess of 10 percent for bilateral pes planus 
and remanded the remaining issues for further development.  
The Veteran filed a timely appeal of the denial to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending at the Court, the VA Office of General 
Counsel and the Veteran's representative filed a joint motion 
for remand, received in October 2006, requesting that the 
Court vacate the Board's July 2004 denial of an increased 
rating for bilateral pes planus with right calcaneal spur, 
and remanded the case for further development.  In November 
2006, the Court granted the motion and vacated the July 2004 
denial.

In June 2007, the Board denied an initial evaluation in 
excess of 20 percent for right ankle disability, denied an 
initial evaluation in excess of 20 percent for gout, denied 
an initial compensable evaluation for bilateral hearing loss, 
and denied an initial evaluation in excess of 10 percent for 
right knee disability; and remanded the issue of entitlement 
to an evaluation in excess of 10 percent for bilateral pes 
planus with right calcaneal spur.

The Veteran subsequently appealed to the Court the June 2007 
decision.  According to an April 2009 order, the Court 
vacated that part of the June 2007 denial that denied 
entitlement to an initial increased evaluation for gout, 
currently evaluated as 20 percent disabling, for compliance 
with the instruction in the April 2009 joint motion.  The 
remaining issues adjudicated in the June 2007 decision were 
expressly abandoned by the Veteran.  The remand development 
ordered for the matter of an increased rating for bilateral 
pes planus with right calcaneal spur has not completed and 
that matter is not ready for further appellate action at this 
time.  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected gout is manifested by 
complaints of pain primarily in the right elbow, right 
shoulder, and right great toe, but no current objective 
evidence of joint deformity.  There is also no evidence of 
impairment of health objectively supported by examination 
findings, nor is there convincing, credible evidence of 
incapacitating exacerbations of gout occurring three or more 
times a year.

2.  The Veteran has not submitted evidence tending to show 
that his gout requires frequent hospitalization, is unusual, 
or causes marked interference with employment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for gout are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.31, 4.71a, Diagnostic 
Codes 5002, 5017 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law. See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the present case, the Veteran was provided with the notice 
required by the VCAA in an October 2006 letter.  This letter 
informed the Veteran of what evidence was required to 
substantiate his claim, and of the Veteran's and VA's 
respective duties for obtaining evidence.  In the October 
2006 letter, the RO advised the Veteran as to how disability 
ratings and effective dates are assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
medical and personnel records, a hearing transcript, and 
post-service medical records from Elgin Air Force Base, 
Health South Emerald Coast Surgery Center, and the VA 
Outpatient Clinic in Pensacola.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  In this case, however, 
because the appeal ensues from the Veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's gout is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5017.  The 
Veteran asserts that his gout is more severe than 
contemplated by the current 20 percent evaluation.

Under Diagnostic Code 5017, gout is rated under the criteria 
for rheumatoid arthritis.  Pursuant to the provisions of 
Diagnostic Code 5002, rheumatoid arthritis warrants a 100 
percent disability evaluation when there is evidence of an 
active process with constitutional manifestations associated 
with active joint involvement that is totally incapacitating.  
A 60 percent disability evaluation is warranted when there is 
less symptomatology than the criteria for a 100 percent 
evaluation but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.  A 40 percent disability 
evaluation is warranted when there are symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  A 20 
percent disability evaluation is warranted for one or two 
exacerbations a year in a well-established diagnosis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002 (2009).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

Evidence relevant to the severity of the Veteran's gout 
includes a January 1995 VA examination report which shows 
that the Veteran's gout was well-controlled with medication 
and presented minimal discomfort.  It was noted that the 
Veteran's joints had good range of motion.

In an August 1995 rating decision, the RO granted service 
connection for gout and assigned a noncompensable evaluation, 
effective December 1, 1994.

According to a February 1998 VA joints examination report, 
the Veteran described intermittent flare ups approximately 
six times per year. Impression was recurrent episodes of 
gout. At that time, the Veteran's gout was asymptomatic.

On December 1998 VA joints examination, the Veteran reported 
experiencing a flare-up of gout one month prior.  Impression 
was recurrent episodes of gout, presently asymptomatic.
In a March 1999 rating decision, the RO increased the 
evaluation for gout to 20 percent, effective December 1, 
1994.

According to a September 2001 VA joints examination report, 
the Veteran reported having a flare-up of gout above his 
right elbow approximately four weeks prior.  The Veteran 
estimated having five to six significant flare-ups of pain 
per year, even when he is taking his medication.  He reported 
that the gout manifested above his right shoulder, right 
elbow, right wrist, and right great toe.  Impressions 
included gout with recurrent flare-ups; and a history of gout 
in the right elbow (findings compatible with lateral 
epicondylitis).  X-rays of the right elbow was normal.  Minor 
degenerative changes were seen in the first 
metatarsophalangeal (MP) joint of the right foot. The MP 
joint had 10 degrees of dorsiflexion and 35 degrees of 
plantar flexion.  There was pain on motion as well as slight 
crepitation.

During his October 2003 personal hearing, the Veteran 
testified that his joints were stiff and extremely painful.  
Reportedly, in a November 2004 letter (See Joint Motion for 
Partial Remand) the Veteran described 7-8 attacks a year with 
some lasting 7-10 days.  

According to a January 2005 VA treatment note, the Veteran 
started a new medication which resulted in a reduction of 
uric acid.  The Veteran reported having one attack of pain 
and swelling of the right elbow which was significantly less 
severe than usual with the new medication.  The medication 
for gouty arthritis was increased at that time.

According to a March 2005 VA examination report, the Veteran 
reported five to six flare-ups per year.  The VA examiner 
noted that the Veteran's gout is controlled most of the time 
with medications and also noted the Veteran reported five to 
six flare-ups a year.  As far as the Veteran's gouty 
arthritis was concerned, the examiner noted no joint 
involvement.

Review of the medical evidence of record does not demonstrate 
that the Veteran's service-connected gout is characterized by 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year such as to warrant the next higher evaluation of 40 
percent under Diagnostic Code 5017.  While this Code section 
does not define what constitutes an "incapacitating 
exacerbation," the term "incapacitating episode" is defined 
in the rating schedule for the musculoskeletal system, 
notably in regards to intervertebral disc syndrome.  In the 
explanatory notes for the new criteria for intervertebral 
disc syndrome, an incapacitating episode is a period of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a; 
see also Diagnostic Codes 7345 and 7354, Notes (2) 
("incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.).

The Board does not find that the definition of incapacitating 
episode in the Note to Diagnostic Codes 7345 and 7354 is 
directly applicable to Diagnostic Code 5002.  However, in the 
voluminous medical record over the relatively lengthy appeal 
period, there have not been instances of gout requiring 
extended bed rest prescribed by a physician or need for 
hospitalization or other acute treatment and certainly 
nothing approaching 3 or more episodes per year.  The 
Veteran's descriptions of multiple flare-ups over the year 
are not persuasive under the circumstances.  It is not clear 
that his description of a flare-up would equate to an 
incapacitating exacerbation.  The fact that these have not 
been recorded in contemporaneous clinical record also makes 
his description of flare-ups less convincing.  

The medical evidence of record demonstrates that the Veteran 
has experienced symptoms of gout and has received treatment 
during the appeal period.  However, on VA examination reports 
dated in January 1995, February 1998, and December 1998, it 
was specifically noted that the Veteran's gout was 
asymptomatic.  On both September 2001 and March 2005 VA 
examinations, the gouty episodes were not shown by the record 
to be incapacitating such that bed rest and treatment by a 
physician was required.  In fact, there is no contemporaneous 
objective evidence of flare-ups of gout that could be termed 
incapacitating.  The Board also notes that in 2005, the 
Veteran's gout appeared to have responded well to medication, 
resulting in a reduction in the number of gouty attacks and 
the severity of such attacks, with no joint involvement. 

The Veteran is competent to report his symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

Thus, in this case, while the Veteran is competent to report 
his gout symptoms and the number of gouty flare-ups, he is 
not competent to determine that his gouty symptoms are 
productive of definite impairment of health.  Based on the 
foregoing, the Board finds that the Veteran's disability 
picture is more accurately reflected under the criteria for a 
20 percent evaluation for gout.  As such, it follows that the 
criteria for a higher evaluation have not been met.  

The Board has also considered whether an evaluation in excess 
of 20 percent could be obtained by virtue of the Veteran's 
gout, as measured by limitation of motion of the affected 
parts.  The Veteran's gout primarily affects his right elbow, 
right shoulder, and right great toe.

With respect to the Veteran's great toe, the diagnostic codes 
for foot disabilities, Diagnostic Codes 5276 through 5284, do 
not include a diagnostic code specifically addressing 
limitation of motion or ankylosis of individual toes.  Thus, 
consideration was given to Diagnostic Codes 5278 (unilateral 
claw foot), 5280 (unilateral hallux valgus), 5283 (malunion 
of or nonunion of metatarsal bones) and 5284 (other foot 
injuries).  On September 2001 VA examination, minor 
degenerative changes were seen in the first MP joint of the 
right foot.  The MP joint had 10 degrees of dorsiflexion and 
35 degrees of plantar flexion.  There was pain on motion, 
tenderness, and slight crepitation.  However, the evidence of 
record does not show that the Veteran has been diagnosed with 
claw foot, hallux valgus, or malunion of or nonunion of 
metatarsal bones.  Thus, the Board concludes that the 
evidence does not demonstrate that the Veteran has a foot 
disability such as to warrant a compensable evaluation.

With respect to the Veteran's right elbow, limitation of 
motion of the arm is addressed in Diagnostic Codes 5206, 5207 
and 5208.  38 C.F.R. § 4.71a, Diagnostic Codes 5206-08.  The 
Veteran's range of right elbow motion was from zero to 130 
degrees on September 2001 VA examination.  There was evidence 
of mild pain on motion, and tenderness to palpation over the 
lateral epicondyle region.  X-rays taken of the right elbow 
taken in September 2001 were normal.  Based on the range of 
right elbow motion findings cited directly above, a 
compensable evaluation is not warranted under either 
Diagnostic Code 5206-5208.

Moreover, there are no objective findings of record pertinent 
to the Veteran's right shoulder.  Thus, a disability 
evaluation in excess of 20 percent for the Veteran's service-
connected gout is not warranted.  The Board has also 
considered whether the Veteran is entitled to a staged 
rating.  See Fenderson, supra.  It is the Board's opinion, 
however, that the Veteran's service-connected gout has not 
been more than 20 percent disabling.

As the preponderance of the evidence is against the increased 
rating claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to his service-connected gout, or otherwise 
render a schedular rating impractical.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).



ORDER

Entitlement to an initial increased evaluation for gout, 
currently evaluated as 20 percent disabling, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


